DETAILED ACTION
This action is responsive to the Applicant’s response filed 03/04/22.
As indicated in Applicant’s response, claims 1-5, 8-9, 11-12, 15-21 have been amended.  Claims 1-21 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
A) The prior art taken separately or jointly does not suggest or teach the following features.
	A method in an information handling system, 
	(i) the information handling system comprising an air mover configured to drive a flow of air and a processing component communicatively coupled to the air mover for controlling operation of the air mover via a first wire configured to communicate air mover speed commands from the processing component to the air mover for controlling a speed of the air mover and a second wire configured to communicate tachometer information from the air mover to the processing component, the method comprising: 
	(i) monitoring, with a removable communication module coupled to the first wire and the second wire via a connector other than an air mover connector configured to couple the air mover to the first wire and the second wire, such that the air mover remains communicatively coupled to the processing component via the first wire and the second wire when the removable communication module is removed from the connector, for an escape sequence communicated over the first wire from the processing component to enter a command mode; and 
	(iii) responsive to detecting the escape sequence, communicating information regarding the air mover from the removable communication module to the processing component via the second wire.
	(as recited in claims 1, 8, 15)

	Jreij et al, USPubN: 2006/0152891, discloses controller system attached to a air mover via a 3,4-wire configuration according to which state information is conveyed from the mover back to the controller via a second wire (TACH wire) and where instruction is sent downtream from the controller to the air mover using a first wire (PWM wire), and a monitored sequence via the communication module enable a switch the air mover from normal mode to a wait mode until a new command is received from the controller or else, return to a normal operation mode by the air mover.  The monitoring of escape sequence to support exit from a normal mode via a time out process in Jreij fails to disclose removable characteristic of communication module attached over the circuitry having the first wire and second wire per effect of a particular connector other than the air mover connector configured to couple the air mover to the first wire and the second wire such that the air mover remains communicatively coupled to the processing component via the first wire and the second wire when the removable communication module is removed from the connector – as per (ii) - the removable communication module operative in that responsive to detecting an escape sequence, the communication module communicates information about the air mover via the second wire to the processing controller.  
	B) Rejection under § 112(a) statute
	As pointed to by the Applicant’s response, the bi-directional state of the second or TACH wire has been identified (Specs: pg. 19 li. 14-22) and recognized from the Applicant’s Disclosure; therefore, prosecution state of claims 2, 9, 16 under the above § 112(a) statute is herein withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 12, 2022